Citation Nr: 1126380	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for an eye disorder, to include as secondary to a heart disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a heart disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a heart disorder.

5.  Entitlement to service connection for erectile dysfunction disorder, to include as secondary to a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1976.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  The RO in Atlanta, Georgia currently has jurisdiction over the matter.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's heart disorder is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

2.  The Veteran's eye disorder did not manifest during service, and is not shown to be causally or etiologically related to active service or to any service-connected disability.
3.  The Veteran's hypertension is not shown to be causally or etiologically related to active service or to any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

4.  The Veteran's erectile dysfunction disorder did not manifest during service, and is not shown to be causally or etiologically related to active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for the Veteran's eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4. The criteria for service connection for the Veteran's erectile dysfunction disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a heart disorder, an eye disorder, hypertension, and erectile dysfunction disorder.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran also seeks service connection for his eye disorder, hypertension, and erectile dysfunction disorder on a secondary basis.  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Heart Disorder & Hypertension
At the outset, the Board notes that certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Cardiovascular disease, to include hypertension, has been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  There is no medical evidence documenting these disorders from within one year of the Veteran's discharge from active duty in February 1976.

Additionally, the Board acknowledges the fact that ischemic heart disease has been added to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) and the Veteran here seeks service connection for heart disease and served in the Vietnam Era.  However, this type of presumptive service connection is not available to him because he did not serve in Vietnam.  There is no reference to Vietnam service in his Form DD214 or his service treatment records.  Moreover, the Veteran himself reported to a June 2010 VA examiner that he was not involved in combat, was never deployed, and that he served in San Diego, California upon completing his basic training in Great Lakes, Illinois.    

Having ruled out the possibility of presumptive service connection for these disorders, the Board will now discuss the issue of direct service connection.  Here, the first element of direct service connection has been met.  In a July 2009 private treatment record for example, the Veteran was diagnosed with nonischemic cardiomyopathy status post ICD, and hypertension.   

As for the second element of a service connection claim, that of an in-service incurrence of a disability, a review of the Veteran's service treatment records reveals that in February 1976 the Veteran was found to have an abnormal chest x-ray, and the possibility of cardiomegaly was considered.  The examiner determined that the presence of cardiac disease was doubtful, but that he could not "entirely explain" the chest x-ray results.  As for hypertension, in July 1974 the Veteran's blood pressure was recorded at 138/90.  Hypertension means persistently high arterial blood pressure. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Dorland's Illustrated Medical Dictionary 889 (30th Ed. 2003).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm). The remainder of the Veteran's service treatment records, including his separation examination report, are silent for heart problems or hypertension.

In November 2007 a VA examination was conducted to determine whether there could be any link between his current disorders and service.  As for heart disease, the examiner noted that despite the abnormal chest x-ray in service, a diagnosis of a cardiac disorder was not made.  The examiner further noted that the abnormalities shown in the in-service chest x-ray essentially raised the possibility of aortic coarctation, a congenital abnormality.  However, this condition was "effectively ruled out" by the in-service follow-up conducted by Internal Medicine.  As for hypertension, the examiner noted that the Veteran's blood pressure in service was "within normal limits," with one "slightly elevated blood pressure" recorded in July 1974 (the 138/90 reading discussed above).  On review of the surrounding service treatment records, the examiner noted that at the time of the 138/90 measurement the Veteran had apparently fallen asleep while standing up, resulting in him falling down, and that he was in an "agitated" state.  The examiner thus concluded, "it is not likely that the hypertension or cardiomyopathy occurred as a result of any condition that was reported while the patient was in the service. The cardiomyopathy most likely occurred as a result of long standing hypertension and/or substance abuse (cocaine/alcohol) which occurred after discharge."  The medical record is completely devoid of any nexus evidence to the contrary.  

The Board notes that the Veteran has contended that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his heart disease and hypertension.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  First, the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1976 and the VA examination report  indicates the onset of his hypertension to be approximately 1987, and the onset of his heart disease to be approximately 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative. Therefore, the Board finds that continuity of symptomatology regarding the Veteran's heart disease and hypertension has not been established.

Finally, to address the issue of secondary service connection, the Veteran alleges his hypertension is due to his heart disease.  While it is undisputed that the Veteran has a current diagnosis for both conditions, service connection has not been granted for his heart disease.  To the extent the November 2007 VA examiner suggested a secondary link by attributing the Veteran's heart disease partially to his hypertension (the reverse of the Veteran's contention), this also does not substantiate the claim as service connection has not been granted for his hypertension.  As such, service connection on a secondary basis is not warranted.   

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claims are denied.

Eye Disorder & Erectile Dysfunction Disorder
As there are no theories of presumptive service connection applicable to these claims, the Board will first address the possibility of direct service connection.  Here, the evidence of record reflects a diagnosis of erectile dysfunction, documented in a private medical report of September 2002, and a diagnosis of blurred vision, documented in an undated private medical report of William D. Clark, M.D.  As such, the first element of a direct service-connection claim has been satisfied for both conditions.  

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to eye problems or erectile dysfunction.  To the contrary, an eye examination conducted in July 1974 revealed 20/20 vision bilaterally and no eye problems.  On separation from service the Veteran's vision was also 20/20 bilaterally and the field of vision was "full."  No abnormalities were found with regard to his eyes or his genitourinary system, and the Veteran voiced no complaints in this regard.  

Moreover, there is no competent and probative evidence that the Veteran's disorders are related to his military service.  No medical professional has related his disorders to his service.  The Board finds that the evidence, which reveals that the Veteran did not have these disabilities during service and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service medical records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds that a VA examination is unnecessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed blurred vision and erectile dysfunction disorder are related to service based on the Veteran's unsubstantiated account of service events.  

The Board notes that the Veteran has contended that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his visual impairment or erectile dysfunction disorder.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  First, the Board emphasizes that no eye or genitourinary conditions, chronic or otherwise, are documented in the service treatment records.  Additionally, there is a the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1976 and did not report symptoms in treatment records dated from 1976 to 1980, or the 1990s.  A single record from October 1979 documents a problem with the Veteran's eyelid, but further visual or eye abnormalities were not noted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative. Therefore, the Board finds that continuity of symptomatology regarding the Veteran's eye disorder and erectile dysfunction disorder has not been established.

Finally, to address the issue of secondary service connection, the Veteran alleges his disorders are due to his heart disease.  While, it is undisputed that the Veteran has a current diagnosis for his eye disorder and erectile dysfunction, service connection has not been granted for his heart disease.  As such, service connection on a secondary basis is not warranted.   

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.


Notice and Assistance
Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2002, June 2009, September 2009, and April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  He has been afforded VA examinations for the claims warranting a medical opinion, and as previously discussed, a VA medical opinion has been deemed unnecessary as to the remaining claims  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a heart disorder is denied.

Service connection for an eye disorder is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction disorder is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this claim, additional development is necessary before the issue can be fairly adjudicated. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran currently seeks service connection for a psychiatric disorder.  On July 17, 1974, nine days after entering service, emotionally instability was noted.  On VA examination in June 2010, the examiner noted the Veteran "may have been vulnerable to developing mental health problems due to trauma/stressors experienced before the military. The Veteran, by his own report, first began to experience these symptoms before the military."  Given this evidence, the Board finds that the possibility of a preexisting disorder has been raised.  This issue must be addressed by a VA examiner before the claim can be fairly adjudicated.  Moreover, the Board notes that evidence of record from the 1970s, 1980s, 1990s, and 2000s indicate the Veteran has struggled with substance abuse and raised many psychological complaints over the years.  The examiner should further opine on whether there has been a continuity of symptomatology since service.   

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the June 2010 VA examination report to address the issues below.  If the same examiner is not available, the Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist to ascertain the nature and etiology of his current psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether the Veteran entered service with a psychiatric disorder.  If so, the examiner is requested to indicate whether the psychiatric disorder increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  
	
If the Veteran did not enter service with a psychiatric disorder, the examiner is requested to offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current psychiatric disorder is in any way causally or etiologically related to the symptomatology shown in the service medical records.  

Additionally, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's psychiatric disorder continuously since service.

The examiner must specifically address the appellant's statements relating his conditions to service, as well as his claims that he has experienced a continuity of symptomatolgy since service.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
	
2.  The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


